DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                         
                                         Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 20 recites “the thermal control cartridge” in lines 1-2, There is insufficient antecedent basis for this limitation in the claim.
. For examination purposes, the limitation is being considered as -- “the thermal control channel” --.
                                        Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 16 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Khelifa et al. (DE 102006014596B4, see attachment).
In regards to claim 1, Khelifa discloses an air vent (refer to Fig. 3) for a vehicle, comprising: an air mover (18, 20); a plurality of thermal control channels (i.e. channel areas 10, 12; refer to Fig. 3), wherein each thermal control channel includes a magnetocaloric material (14, magnetocaloric material); a magnet (34) configured to induce a changing magnetic field in the magnetocaloric material (refer to par. 2); and a vent damper (48, 50; flaps) downstream of the plurality of thermal control channels (10, 15), (refer to Fig. 3), wherein the vent damper (18, 20) is configured to selectively direct airflow from the air mover (18, 20) through the plurality of thermal control channels (refer to par. a first device 18 for introducing air into the first region and a second device 20 for introducing air into the second region) and divert air from at least one thermal control channel (10) to a vent space (space inside housing 42) and air from at least one other thermal control channel (12) to a regulated temperature space (46, space of roof of a vehicle cabin to be cooled).  
In regards to claim 2, Khelifa meets the claim limitations as set forth above in the rejection of claim 1. Further, Khelifa discloses further comprising a housing (42, closure) that at least partially encloses the air mover (18, 20), the thermal control channels (channels areas 10, 12; refer to Fig. 3), and the vent damper (50, 48).  
In regards to claim 3, Khelifa meets the claim limitations as set forth above in the rejection of claim 1. Further, Khelifa discloses wherein the magnet (34) comprises at least one permanent magnet (refer to par. 23, line 189) that rotates around each of the plurality of thermal control channels.  
In regards to claim 16, Khelifa meets the claim limitations as set forth above in the rejection of claim 1. Further, Khelifa discloses wherein the vent space is an exterior of the vehicle, a trunk of the vehicle, or inside a seat of the vehicle (refer to par. 14, wherein the cabin of the vehicle, i.e. note that inside a seat of the vehicle is considered as part of the cabin).  
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Khelifa et al. (DE102006014596B4, see attachment) in view of Kim (KR20130005076, see attachment).
In regards to claim 5, Khelifa meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the vent damper is configured to rotate with respect to the thermal control channels.  
Kim teaches an air venting apparatus (refer to Fig. 1) wherein the vent damper (corresponding to Switch cover 30, second coupling portion 32 and upper cover 20) is configured to rotate with respect to the thermal control channels (corresponding to a first and  second flow paths 16 and 18). 
      It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the vent damper is configured to rotate with respect to the thermal control channels in order to selectively control the vent system.
In regards to claim 6, Khelifa as modified meets the claim limitations as set forth above in the rejection of claim 5. Further, Kim teaches wherein the vent damper (30, 32, 20) includes a rotating outlet plate (30), (refer to Figs. 1-2 of Kim).  
In regards to claim 7, Khelifa as modified meets the claim limitations as set forth above in the rejection of claim 6. Further, Kim teaches wherein the rotating outlet plate (30) has a primary outlet (one of vent holes of 25), the primary outlet being sized to accommodate airflow from one of the thermal control channels (refer to Figs. 1-2 of Kim).  
In regards to claim 8, Khelifa as modified meets the claim limitations as set forth above in the rejection of claim 7. Further, Kim teaches wherein the rotating outlet plate (30) (another of vent holes of 25) that is smaller than the primary outlet (refer to Figs. 1-2 of Kim).   
In regards to claim 9, Khelifa as modified meets the claim limitations as set forth above in the rejection of claim 6. Further, Kim teaches wherein the vent damper (30, 32, 20) includes a venting plate (20) upstream of the rotating outlet plate (30), (refer to Figs. 1-2 of Kim).   
                                         
Claims 10, 13 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Khelifa et al. (DE 102006014596B4, see attachment) in view of Ahn et al. (KR20090114070, see attachment).                                                                                                             In regards to claim 10, Khelifa meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the plurality of thermal control channels are part of a thermal control cartridge having a plurality of inner walls, each inner wall dividing two thermal control channels, and a center hub joining the plurality of inner walls. 
        Ahn teaches a cooling system for vehicles (refer to Fig. 3) wherein the plurality of thermal control channels (24, a plurality of air passages) are part of a thermal control cartridge (22, body) having a plurality of inner walls (refer to Figs. 3-4), each inner wall dividing two thermal control channels (24), and a center hub (i.e. center portion of body 22; Fig. 3) joining the plurality of inner walls (refer to Fig. 3).
         It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the plurality of thermal control channels to be part of a thermal control cartridge having a plurality of inner walls, each inner wall dividing (refer to page 2, lines 65-67).
In regards to claim 13, Khelifa meets the claim limitations as set forth above in the rejection of claim 10. Further, Ahn teaches wherein the center hub (i.e. center portion of body 22; Fig. 3) accommodates a rotation crosspiece (40, actuator), (refer to Fig. 3).  
In regards to claim 15, Khelifa discloses a method of thermally controlling a vehicle with an air vent (refer to Fig. 3), the air vent comprising an air mover (18, 20), a first thermal control channel (i.e. channel area 10; refer to Fig. 3) including a magnetocaloric material (14, left), 
        a second thermal control channel (i.e. channel area 12; refer to Fig. 3) including a magnetocaloric material (14, right), a magnet (34) for inducing a magnetic field in the magnetocaloric material of the first and second thermal control channels (refer to par. 2), and 
          a vent damper (48, 50; flaps) downstream of the first and second thermal control channels, the vent damper (48, 50) configured to selectively direct airflow from the air mover (15, 20), the method comprising the steps of inducing a magnetic field in the magnetocaloric material (14, left) in the first thermal control channel (i.e. channel area 10; refer to Fig. 3); 
        outputting air (i.e. outgoing air via left side of 42) passing through the first thermal control channel at a peak of the magnetic field induced (high magnetic field) in (14, left) in the first thermal control channel (i.e. channel area 10; refer to Fig. 3); 
         inducing a magnetic field in the magnetocaloric material in the second thermal control channel (12); outputting air passing through the second thermal control channel at a peak of the magnetic field induced in the magnetocaloric material in the second thermal control channel (i.e. channel area 12; refer to Fig. 3).   
        Khelifa does not explicitly teach a third thermal control channel including a magnetocaloric material. However, in par. 25, states that wherein it is possible more than the two areas 10, 12 provide; therefore, meeting the limitation of third thermal control channel. Further, the magnet inducing a magnetic field in the magnetocaloric material in the third thermal control channel (refer to par. 25 for the two or more thermal control channels); and outputting air passing through the third thermal control channel at a peak of the magnetic field induced (high magnetic field) in the magnetocaloric material (14) in the third thermal control channel (refer to par. 25 for the two or more thermal control channels).
        Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a third thermal control channel including a magnetocaloric material, in order to provide more potential of thermally controlling a vehicle with an air vent. Furthermore, one of ordinary skill in the art would have recognize the addition of more units of a type already extant in a system for the sole purpose of increasing the function of the units (a third thermal control channel) is obvious duplication of parts and is a matter of routine skill in the art as no unexpected result is produced.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
                                            Response to Arguments
The claim rejections under 35 U.S.C. § 112, second and fourth paragraphs are withdrawn in light of the amendments.
Applicant's arguments filed on 01/13/2021 have been considered but are not persuasive.
Applicant argued on pages 5-6 that: at least the flaps 48, 50 direct airflow to the air movers 18, 20, not from the air movers as required by the claims.

In response: in is noted that vent can be an opening that allows air to pass out of or into a confined space, and depends on the direction of air flow (in or out) as can be seen in annotated Fig. below: for example the air can flow from fan 18 (see #1), passing to channel 10 (see #2) then to damper 50 (see #3), and therefore the vent damper 18 is configured to selectively direct airflow from the air mover 18 and divert air from at least one thermal control channel 10 and to at least part of it to a regulated temperature space and another part of it to recirculate. Therefore, the claim limitations are met.

    PNG
    media_image1.png
    678
    1248
    media_image1.png
    Greyscale

Applicant argued on page 6 that: The Office Action specifies that the areas 10, 12 are used to teach the claimed thermal control channels. However, as seen in FIG. 2 of Khelifa and taught in paragraphs [0021] and [0022], the areas 10, 12 are just different sides of the whole housing 42. Thus, there is not a separate "vent space" within the housing that is distinguishable from the areas 10, 12.

In response: it is noted that areas or passages 10 and 12 provide flow passage to airflow, therefore are considered channels. Also, par. 25 states that the channels 10 and 12 can be separated by a wall and therefore are considered as separate vent space within housing.
Applicant argued on page 6 that: those of ordinary skill in the art will appreciate that "vent" means an outlet. The Khelifa flaps 48, 50 do not serve to control airflow out of its device to a vent space or outlet that is separate from either of areas 10, 12. For this separate reason, claim 1 is in condition for allowance in view of Khelifa. 

In response: first, according to the dictionary, vent can be an opening that allows air, gas, or liquid to pass out of or into a confined space. Also, it is noted that dampers serve to control airflow out and in of the housing to a vent space that is separate from channels, refer to par. 14 
 
                                                     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/M.T/
Examiner, Art Unit 3763  
.
/NELSON J NIEVES/Primary Examiner, Art Unit 3763